ACCEPTED
                                                                                        03-15-00510-CR
                                                                                                7444361
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  10/20/2015 6:31:43 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK

                             NO. 03-15-00510-CR

 JOHNNIE LEE WILSON                     §    IN THE                    FILED IN
                                                                3rd COURT OF APPEALS
                                        §                            AUSTIN, TEXAS
 vs.                                    §    3rd   COURT        10/20/2015 6:31:43 AM
                                        §                           JEFFREY D. KYLE
                                                                         Clerk
 STATE OF TEXAS                         §    OF APPEALS,       Austin, T~xas


       MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes JOHNNIE WILSON Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

Appellant's Brief pursuant to Rule 38.6 (d) of the Texas Rules of Appellate

Procedure, and for good cause shows

the following:



             1.    On October 19 2015 this counsel filed Appellant's Motion to

            Extend Time to File Appellant's Brief.

            2.     This case is on appeal from the 391st81 District Court of Tom

            Green County Texas.

            3.    · The case below was styledState vs. Johnnie Wilson and

            numbered    D-14-0850-SA.       The    Appellant   was   convicted   of

            Aggravated robbery was sentenced to 25 years in the institutional

                                                                                   1
      division of the Texas Department of Criminal Justice On April 29,

      2015. A Motion for new trial was filed. May 28, 2015.



      5.      Notice of appeal was giVen on August 11, 2015 after and

      extension was granted by this court.

       6.     The clerk's record was filed on August 27, 2015; the reporter's

      record was file on August 21, 2015.

8.    Counsel is appointed in this matter. Counsel was not trial counsel in

      this matter and needs additional time to review the clerk's record and

      reporter's record in the matter and draft the brief in order to render

      effective assistance of counsel.

      9.      Counsel therefore requests this court extend the time for filing

      said Brief to days 60 from the current due date of September 28, 2015,

      2015.

       10.    No previous Extensions have been granted regarding this

      matter.

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.


                                                                            2
                                        Respectfully submitted,
                                        Nathan Butler Attorney at law
                                        123 S. Washington
                                        San Angelo, Texas 7690 1
                                        Tel: (325) 653-2373
                                        Fax: (325) 482-8064


                                        By:/s/ Nathan Butler
                                          Nathan Butler
                                          State Bar No. 24006935
                                          Attorney for Appellant




                          CERTIFICATE OF SERVICE

      This is to certify that on, October 19, 2015, a true and correct copy of the

above and foregoing document was served on the following by united states mail.



Allison Palmer
 District Attorney
51
   st District Court Tom Green County
124 W. Beauregard
San Angelo, Texas 76903


                                        Is/Nathan Butler
                                        Nathan Butler




                                                                                  3
STATE OF TEXAS                                                §
                                                              §
COUNTY OF Tom Green                                           §


                                                  AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

Nathan Butler, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and

      entitled cause. I have read the foregoing Appellant's Motion To

      Extend Time to File Appellant's Brief and swear that all of the

      allegations of fact contained therein are true and correct."


                                                         e&.d!!Pt7~
                                                        Nathan Butler
                                                        Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME on October 19, 2015, to

certify which witness my hand and seal of office.



                                                        Notary Public, State of Texas



                s/j>~.Yf;\
                  .:.~,/'!
                                     MELVA LANITA BUTLER
                                    Notorv Public. State of Texas
                                                                    I                   4
                 <:.:~;.:, ...~:.~"   My Commission Expires
                  ··.,:;.~:.~····'   SeptemDer 17, 2018